DETAILED ACTION
Claim Rejections - 35 USC § 102
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(
Claims 1-2, 6, 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2014-206571.
JP2014-206571 discloses an optical module comprising:

Re claim 6, an angle adjustment knob (294) is provided to rotationally adjust the angle of the phase plate.
Re claims 8-11, a support plate  (211) holds the phase plate  facing the fixing part.  The holder part (270) holds the rotational support plate which hold the phase plate.

Re claims 12-13, The optical module may be used in an LCD projection system wherein the phase plate module attached to an LCD (244) is between the modulating part and a polarizing beam splitter (238).  Figure 3

Claim(s) 1-7, 11-13 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramoto (2008/0266470).

Muramoto (2008/0266470) discloses an optical module comprising:
a fixing means (43) for  fixing an adjustment position of a phase difference compensation plate (50) relative to an holding part aperture mask (270)in a Z-direction relative to an LCD (11).

Re claim 6, an angle adjustment means (294) is provided to rotationally adjust the angle of the phase plate.
Re claims 11-13, The optical module may be used in an LCD projection system wherein the phase plate module attached to an LCD (11) is between the modulating part and a polarizing beam splitter (238).  Figure 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd